Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 1 of 16 PageID 1284




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


     UNITED STATES OF AMERICA

     v.                                                  Case No. 3:19-cr-191-MMH-JBT

     SCOTT BALOTIN
     GREG CARTER
     THOMAS JONES
     JOHN CLARK WALTON
     DAVID STEVENS
     SAM TODD
     DERWIN ALLEN
     PABLO ORTIZ


                                             ORDER

            THIS CAUSE is before the Court on motions to dismiss the operative

     indictment (Doc. 1; Indictment) in whole or in part filed by Scott Balotin (Docs.

     275, 329; Balotin’s Motions), Greg Carter (Doc. 273; Carter’s Motion), and John

     Clark Walton (Doc. 283; Walton’s Motion) (collectively, the Motions). 1 The

     Government has responded to the Motions (Docs. 302-03, 306, 338).

     Accordingly, the Motions are ripe for review.


     1 In addition to filing the Motions themselves, these and others of the Defendants routinely
     moved to join or adopt each other’s motions. However, many of the arguments adopted were
     individual in nature and poorly suited for general application to all Defendants. At a status
     conference held on May 3, 2021, the Court directed counsel to refrain from seeking to adopt
     motions or arguments made by other parties in the future. (Doc. 321). In an abundance of
     caution, the Court gave Defendants an opportunity to file amended motions to the extent they
     previously adopted motions or arguments of other Defendants. Id. The only Defendant who
     took advantage of the Court’s offer was Balotin, who filed a second motion to dismiss that
     mirrors an argument raised in Carter’s Motion. (Doc. 329).
Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 2 of 16 PageID 1285




         I.      The Indictment

              On October 30, 2019, a grand jury sitting in the Middle District of Florida

     returned the eighteen-count Indictment charging Defendants with various

     crimes. In Count I, the Indictment charges all Defendants with conspiring to

     commit health care fraud in violation of 18 U.S.C. § 1347. Indictment at 1-8. In

     Counts II through VIII, the Indictment charges all Defendants except Carter

     with soliciting or receiving kickbacks for referring individuals to each other for

     health care services in violation of 42 U.S.C. § 1320a-7b(b)(1)(A) and 18 U.S.C.

     § 2. Indictment at 9-10. In Counts IX through XI, the Indictment charges

     Balotin, Carter, and Thomas Jones with paying unlawful kickbacks to others in

     violation of 42 U.S.C. § 1320a-7b(b)(2)(A) and 18 U.S.C. § 2. Indictment at 10-

     12. And in Counts XII through XVIII, the Indictment charges all Defendants

     except Derwin Allen with engaging in illegal monetary transactions in violation

     of 18 U.S.C. §§ 1957 and 2 (Counts XII through XVIII). Indictment at 12-14.

              In general, the Indictment alleges that beginning in early 2014 2 and

     continuing through August 2015, Defendants conspired to defraud TRICARE,

     a federal health care program for the United States Department of Defense that

     provides coverage for military and defense personnel worldwide, by submitting

     unlawfully sourced claims for compounded drugs. Indictment at 5-8. Balotin,


     2 The Indictment alleges the conspiracy began “in or around May 2014,” and the Government
     contends on several occasions that Balotin and Carter entered into some form of an agreement
     in March 2014. See, e.g., (Doc. 338 at 2).




                                                 -2-
Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 3 of 16 PageID 1286




     the owner and operator of Casepark, LLC, and Carter, the owner of Park and

     King Pharmacy, are alleged to have employed several individuals—namely,

     Thomas Jones, John Clark Walton, David Stevens, Sam Todd, Derwin Allen,

     and Pablo Ortiz—who would contact TRICARE beneficiaries and pay them

     kickbacks in exchange for their personal information. Id. at 1-8. According to

     the Indictment, Defendants would then pay kickbacks to doctors to write

     fraudulent prescriptions for compounded drugs with high reimbursement rates

     in the names of the TRICARE beneficiaries. Id. at 7. Carter’s pharmacy and

     “other co-conspiring pharmacies” would fill the fraudulent prescriptions, bill

     TRICARE, and disburse the proceeds of the scheme amongst the conspirators.

     Id. at 8.

        II.      Legal Standard

              Under Rule 7(c)(1), Federal Rules of Criminal Procedure (Rule(s)), an

     indictment must be a “plain, concise, and definite written statement of the

     essential facts constituting the offense charged[.]” The Eleventh Circuit Court

     of Appeals has articulated a three part test to determine the sufficiency of an

     indictment:

              An indictment is sufficient if it: (1) presents the essential elements
              of the charged offense, (2) notifies the accused of the charges to be
              defended against, and (3) enables the accused to rely upon a
              judgment under the indictment as a bar against double jeopardy
              for any subsequent prosecution for the same offense.




                                               -3-
Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 4 of 16 PageID 1287




     U.S. v. Steele, 178 F.3d 1230, 1233-34 (11th Cir. 1999) (internal citation and

     quotation omitted). An indictment is generally sufficient if it “set[s] forth the

     offense in the words of the statute,” as long as those words set forth all of the

     elements of the offense. Hamling v. U.S., 418 U.S. 87, 117 (1974); U.S. v.

     Adkinson, 135 F.3d 1363, 1375 n.37 (11th Cir. 1998) (noting that an indictment

     need do little more than track the language of the statute). Consistent with this

     authority, the Eleventh Circuit has explained that an indictment that tracks

     the language of the statute is sufficient “as long as the language sets forth the

     essential elements of the crime.” U.S. v. Yonn, 702 F.2d 1341, 1348 (11th Cir.

     1983).

            However, an indictment that follows the statute is nevertheless

     insufficient if it fails to sufficiently apprise the defendant of the charged offense.

     U.S. v. Sharpe, 438 F.3d 1257, 1263 (11th Cir. 2006). Thus, even if an

     indictment tracks the language of the criminal statute, it still must include

     enough facts and circumstances to inform the defendant of the specific offense

     being charged. U.S. v. Bobo, 344 F.3d 1076, 1083 (11th Cir. 2003). An

     indictment does not, however, have to “allege in detail the factual proof that

     will be relied upon to support the charges.” U.S. v. Crippen, 579 F.2d 340, 342

     (5th Cir. 1978).3 Additionally,


     3In Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
     Circuit adopted as binding precedent all of the decisions of the former Fifth Circuit handed
     down prior to the close of business on September 30, 1981.




                                                 -4-
Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 5 of 16 PageID 1288




           [i]n ruling on a motion to dismiss for failure to state an offense, a
           district court is limited to reviewing the face of the indictment and,
           more specifically, the language used to charge the crimes. It is
           well-settled that a court may not dismiss an indictment . . . on a
           determination of facts that should have been developed at trial.

     Sharpe, 438 F.3d at 1263 (internal citation and quotation omitted).

        III.   Discussion

               A. Balotin’s Motions

           Balotin has two pending motions to dismiss. In the first, he seeks

     dismissal based upon an alleged violation of his right to a speedy trial (Doc. 275)

     and in the second, he seeks dismissal of Count I on the ground that it is

     duplicitous - i.e., impermissibly charging distinct crimes in one count. (Doc.

     329). Turning to the first motion, the Court readily concludes that the motion

     is due to be summarily denied. Dismissal of charges for violations of the Speedy

     Trial Act is appropriate only where seventy non-excludable days have passed

     since a defendant’s indictment or arraignment, whichever is later. See 18 U.S.C.

     § 3161(h); see also U.S. v. Young, 528 F.3d 1294, 1295 (11th Cir. 2008).

     Excludable days include “[a]ny period of delay resulting from a continuance

     granted by any judge . . . on the basis of his [or her] findings that the ends of

     justice served by taking such action outweigh the best interest of the public and

     the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). As conceded by

     Balotin in his motion (Doc. 275 at 3), the Court made ends of justice findings

     when it granted the motions for continuances of the trial filed by Balotin’s




                                            -5-
Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 6 of 16 PageID 1289




     codefendants, albeit over Balotin’s objections.4 (Docs. 207 at 2; 232). As such,

     the period of delay associated with the Court’s continuances of the trial in this

     case has been excludable time under the Speedy Trial Act and Balotin’s seventy-

     day clock has not yet run.5

            As to the second motion, Balotin argues that Count I of the Indictment,

     which purports to charge a single conspiracy among all Defendants, actually

     alleges multiple conspiracies and is therefore duplicitous. (Doc. 329). The

     argument is premised on Balotin’s factual assertion that many Defendants were

     on separate sales teams that operated independently and at different times

     during the operative period. Id. at 2 (describing the teams as “siloed” from one

     another and noting one sales group formed after Balotin and his team were no

     longer employed at Carter’s Pharmacy). It follows, then, according to Balotin,

     that Defendants could not have all agreed to engage in the same conspiracy to

     commit healthcare fraud. The Government’s response does not address the

     factual assertions made by Balotin. (Doc. 338 at 9-11). Instead, the Government



     4 To the extent Balotin’s first motion seeks to relitigate whether there were sufficient grounds
     for the Court’s ends of justice findings, the Court reaffirms its prior decisions and reiterates
     that the ends of justice served by continuing the trial in this case outweigh the public’s interest
     and Balotin’s interest in a speedy trial. Moreover, as previously explained by the Court,
     Balotin is joined for trial with the other Defendants who sought the continuances for good
     cause, prompting the Court to make ends of justice findings in granting each of their motions
     for continuance. As such, pursuant to 18 U.S.C. § 3161(h)(6), “a reasonable period of delay
     when the defendant is joined for trial with a codefendant as to whom the time for trial has not
     run . . .” is also excludable time as to Balotin.
     5 The Court also reiterates its prior ore tenus Order from the May 3, 2021 status conference

     denying Defendants Todd and Stevens’ efforts to join Balotin’s speedy trial motion. (Doc. 321).




                                                    -6-
Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 7 of 16 PageID 1290




     reiterates the standard necessary to establish a conspiracy and asserts that

     Defendants “all knew . . . [and] played an essential role in the success of” the

     single conspiracy charged in Count I. Id. at 11 (emphasis added).

           Upon consideration of the Indictment, the arguments presented, and the

     applicable authority, the Court concludes that Count I of the Indictment

     sufficiently pleads a single conspiracy among all Defendants. Applying the

     standard utilized by the Eleventh Circuit in Bobo, 344 F.3d at 1083, the Court

     finds Count I of the Indictment tracks the language of the conspiracy statute

     and includes enough factual detail to apprise Defendants of the nature of the

     alleged conspiracy, as evidenced by the Court’s prior ruling denying a request

     for a bill of particulars. (Doc. 265). To grant Balotin’s motion to dismiss Count

     I as duplicitous, the Court would have to consider his unsupported factual

     assertions regarding Defendants’ relationships to each other, which are not in

     the Indictment, and give them greater weight than the factual allegations that

     are set forth in the Indictment. This, the Court cannot do. Indeed, it is “well-

     established that the sufficiency of a criminal indictment is determined from its

     face,” and as such, in ruling on a motion to dismiss, “a district court is limited

     to reviewing the face of the indictment . . . .” Sharpe, 438 F.3d at 1263 (internal

     quotations omitted). It would also require the Court to weigh the sufficiency of

     the allegations presented in the Indictment to determine whether they

     establish one or multiple conspiracies, effectively asking the Court to engage in




                                            -7-
Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 8 of 16 PageID 1291




     the same analysis it would in a civil motion for summary judgment. This, the

     Court also cannot do. The Eleventh Circuit has unequivocally instructed

     “[t]here is no summary judgment procedure in criminal cases. Nor do the rules

     [of criminal procedure] provide for a pre-trial determination of sufficiency of the

     evidence.” U.S. v. Salman, 378 F.3d 1266, 1268 (11th Cir. 2004) (quoting U.S.

     v. Critzer, 951 F.2d 306, 307 (11th Cir. 1992)). Thus, because the Court has

     concluded that Count I of the Indictment sufficiently pleads a single conspiracy

     against all Defendants, Balotin’s request for dismissal on the basis of what he

     believes the evidence at trial will show is unavailing. See Sharpe, 438 F.3d at

     1263 (“a court may not dismiss an indictment . . . on a determination of facts

     that should have been developed at trial.”) (quoting U.S. v. Torkington, 812 F.2d

     1347, 1354 (11th Cir. 1987)).

           Here, because the single conspiracy charge in Count I is adequately

     alleged, it will be the Government’s burden to prove that charge at trial. That

     is, that there was a single agreement among all Defendants to commit

     healthcare fraud and each Defendant was a knowing and voluntary member of

     that single conspiracy. See U.S. v. Moran, 778 F.3d 942, 960 (11th Cir. 2015)

     (outlining the elements necessary for a conspiracy conviction). If the

     Government cannot meet its burden, such as if it only proves the existence of

     multiple, distinct conspiracies instead of the single conspiracy charged in the

     Indictment, the Court can revisit Defendants’ arguments after the close of the




                                            -8-
Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 9 of 16 PageID 1292




     Government’s case. See Fed. R. Crim. P. 29(a); Salman, 378 F.3d at 1268-69

     (noting that once a defendant is properly indicted, “the government is entitled

     to present its evidence at trial and have its sufficiency tested by a motion for

     acquittal pursuant to [Rule] 29.”).

           Although premature at this stage of the proceedings, the legal argument

     at the heart of Balotin’s second motion may be implicated based on the facts

     presented at trial. In U.S. v. Chandler, a case heavily relied on by Balotin and

     others in arguing Count I is duplicitous, the defendants were indicted on a

     single conspiracy to commit mail fraud. 376 F.3d 1303, 1306, 1316 (11th Cir.

     2004). In what the Eleventh Circuit described as “a classic ‘hub-and-spoke’

     conspiracy,” a single individual—Jacobson—embezzled game pieces from

     various McDonald’s Corporation promotional games. Id. He then conspired with

     friends and family to recruit others to redeem the game pieces, with a portion

     of each prize getting sent back to Jacobson and the other conspirators. Id. at

     1306. However, the evidence at trial showed (1) Jacobson went to great lengths

     to ensure the various recruiters were not aware of each other’s involvement in

     the scheme, and (2) many of the recruiters and individuals who redeemed the

     game pieces were unaware the game pieces were obtained by Jacobson

     unlawfully. Id. at 1316. Thus, in continuing the hub-and-spoke analogy,

     Jacobson was the only person in the hub of the conspiracy who knew the

     essential nature of the plan—to embezzle game pieces and receive a share of




                                           -9-
Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 10 of 16 PageID 1293




     the fraudulently obtained prize money. Id. at 1316-18. As such, the Eleventh

     Circuit found each interaction between Jacobson and a recruiter was an

     individual conspiracy and it was an “error of constitutional proportions” to

     convict defendants of the single conspiracy charged in the indictment. Id. at

     1318 (“[a]lthough the defendants’ alleged misrepresentations to McDonald’s

     might have constituted acts in furtherance of the charged conspiracy, proof of

     such misrepresentations alone does not prove they joined the conspiracy

     indicted by the grand jury to embezzle and fraudulently redeem the game

     stamps.”).

           Balotin relies on Chandler and similar cases to argue that the allegations

     in the Indictment are not accurate reflections of Defendants’ relationship to

     each other and the “real” facts will show the Government cannot prove a single

     conspiracy. As discussed above, such an argument cannot be considered by the

     Court on a motion to dismiss an indictment. See, e.g., Salman, 378 F.3d at 1268-

     69; Sharpe, 438 F.3d at 1263. At this stage, the facts contained in the

     Indictment do not implicate the same concerns that were present in Chandler

     and the Government has not strayed from its position that the single conspiracy

     charged in Count I of the Indictment will be proven at trial. Nonetheless,

     Chandler serves as a cautionary tale for the Government and the Court.

     Therefore, the Government should be diligent in assuring the single conspiracy

     alleged in the Indictment—not the multiple conspiracies asserted by




                                          - 10 -
Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 11 of 16 PageID 1294




     Defendants—will be proven at trial, just as the Court must be diligent in

     removing from the jury’s consideration any conspiracy not charged in the

     Indictment.6

                B. Carter’s Motion

            The Court turns next to Carter’s Motion in which Carter presents two

     arguments. First, he seeks to relitigate the sufficiency of the Indictment, and

     second, he raises substantively the same argument as Balotin asserted in his

     motion to dismiss Count I as duplicitous. Like Balotin’s first motion, Carter’s

     first basis for seeking dismissal is due to be summarily rejected. Carter moved

     for a bill of particulars (Doc. 219) in which he asserted that the Indictment did

     not sufficiently inform him of how he allegedly violated the law. The Honorable

     Joel B. Toomey, United States Magistrate Judge, denied the motion after a

     hearing. (Docs. 240, 242). Carter objected to Judge Toomey’s decision (Doc. 246),

     but the undersigned overruled his objections (Doc. 265). The Court did so

     because the Indictment sufficiently outlines the conspiracy to commit health

     care fraud, provides detail on Carter’s payment of alleged kickbacks to explicit

     individuals, and identifies specific monetary transactions that the grand jury



     6 Because district courts cannot engage in pre-trial determinations regarding the sufficiency
     of the evidence, the risk exists that legally meritless cases will be brought to trial. Salman,
     378 F.3d at 1268-69 (recognizing the Eleventh Circuit’s “system of criminal procedure may
     result in legally meritless cases being sent to trial, but absent further legislative direction, it
     is not for the courts to filter which criminal cases may reach the trial stage by reviewing the
     proffered evidence in advance.”).




                                                   - 11 -
Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 12 of 16 PageID 1295




     deemed unlawful. See generally Indictment. As such, Carter’s first argument

     presents no basis for dismissal.7

            Similarly, Carter’s argument that Count I alleges multiple conspiracies

     is unavailing. Carter’s argument follows the same basic formula as Balotin’s

     second motion to dismiss.8 For example, Carter argues Defendants worked for

     Carter’s pharmacy during different time periods and therefore could not have

     conspired with Defendants at the same time; the sales teams led by Balotin,

     Walton, and Stevens were in competition, not collusion, with each other; and

     there is insufficient evidence to support a finding that a single conspiracy

     existed among all Defendants. See Carter’s Motion at 18-22. For the reasons

     discussed in Section III(A), supra, these arguments fail and do not warrant

     dismissal of Count I of the Indictment at this stage of the case. Carter’s Motion

     is due to be denied, as are the motions of all Defendants who sought to join

     Carter’s Motion.9

               C. Walton’s Motion

            Finally, Walton, who was indicted as one of the doctor and patient

     recruiters in the conspiracy, moves to dismiss the charges against him, arguing

     that his alleged conduct is constitutionally protected commercial speech.


     7 To the extent Carter argues the conduct alleged was lawful and cannot support a conviction,
     such an argument is premature and can be raised after the close of the Government’s case.
     See Salman, 378 F.3d at 1268-69.
     8 See (Doc. 329 at 1 n.1).
     9 Specifically, Jones (Doc. 274); Stevens (Doc. 278); Walton (Doc. 281); and Todd (Doc. 293).




                                                - 12 -
Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 13 of 16 PageID 1296




     Walton’s Motion at 3-13. Walton also moves to dismiss Count VII of the

     Indictment based on his contention that Count VII is duplicitous because the

     single kickback he allegedly received was remuneration for multiple patient

     referrals. Id. at 13-17.

            With respect to the commercial speech issue, Walton maintains that the

     only conduct he engaged in was the marketing of pharmaceutical products to

     patients, which is a protected activity. See id. at 3 (citing Sorrell v. IMS Health,

     Inc., 564 U.S. 552 (2011)). The Government contests Walton’s description of his

     role in the conspiracy, citing evidence produced in discovery that he, among

     other things, conspired with doctors to write fraudulent prescriptions. (Doc. 306

     at 2). This factual dispute is indicative of a fatal flaw in Walton’s Motion: it asks

     the Court to engage in a pretrial determination of the sufficiency of the evidence

     against Walton, which the Court cannot do. See Salman, 378 F.3d at 1268-69.

     Like Balotin’s second motion to dismiss and Carter’s Motion, addressed above,

     Walton’s argument can only be considered if the Court assumes his

     unsupported facts, which do not appear in the Indictment, are true and gives

     them greater weight than the allegations in the Indictment. At this stage of the

     case, such a determination is improper. Id.

           Walton’s argument also suffers from another defect. He relies heavily on

     U.S. v. Caronia, 703 F.3d 149 (2d Cir. 2012) and related cases for the proposition

     that pharmaceutical promotion will always be protected commercial speech and




                                             - 13 -
Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 14 of 16 PageID 1297




     exempt from criminal prosecution. However, for commercial speech to be

     protected under the First Amendment, the speech, “as a threshold matter . . .

     must not be misleading and must concern lawful activity.” Id. at 164 (citing

     Central Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of N.Y., 447 U.S. 557,

     566 (1980)). As alleged in the Indictment, Walton’s speech was not merely

     salesmanship; he is alleged to have engaged in unlawful activities by paying

     TRICARE beneficiaries kickbacks in exchange for their participation in the

     scheme to defraud TRICARE and recruiting doctors to write fraudulent

     prescriptions. Indictment at 6-7. Thus, based on the face of the Indictment,

     Walton’s speech would not be protected under the First Amendment because it

     concerned unlawful activity. Should the evidence presented at trial indicate

     otherwise, Walton—like the other Defendants—can make an appropriate

     motion contesting the sufficiency of the evidence after the close of the

     Government’s case. See Fed. R. Crim. P. 29(a).

           As to Walton’s second argument, the Court finds that Count VII of the

     Indictment is not duplicitous. Walton is charged with receiving remuneration

     in violation of 42 U.S.C. § 1320a-7b(b)(1)(A) and 18 U.S.C. § 2. Indictment at 9-

     10. To prove this charge at trial, the Government must show Walton “(1)

     knowingly and willfully (2) solicited or received money (3) for referring

     individuals to a health care provider (4) for the furnishing of services to be paid

     by” a federal health care program—i.e., TRICARE. U.S. v. Nerey, 877 F.3d 956,




                                            - 14 -
Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 15 of 16 PageID 1298




     968 (11th Cir. 2017). Thus, it is Walton’s receipt of the lump sum kickback that

     forms the basis of the charge in Count VII, not the individual referrals. The

     Indictment sufficiently charges Walton with violating the anti-kickback

     provision and the Government’s burden at trial will be to connect the payment

     received by Walton with the referrals he allegedly procured. For these reasons,

     Walton’s Motion is due to be denied, as are the motions of all Defendants who

     sought to join in it.10

              Accordingly, it is

              ORDERED:

              1.     Defendant Scott Balotin’s Motion to Dismiss (Doc. 275) and

                     Defendant Scott Balotin’s Motion to Dismiss Count I (Doc. 329) are

                     DENIED.

              2.     Defendant Greg Carter’s Motion to Dismiss Indictment and

                     Incorporated Memorandum of Law (Doc. 273) is DENIED.

              3.     Defendant John Clark Walton’s Motion and Memorandum of Law

                     to Dismiss Counts One and Seven (Doc. 283) is DENIED.




     10   Specifically, Carter (Doc. 287), Balotin (Doc. 290), and Todd (Doc. 293).




                                                    - 15 -
Case 3:19-cr-00191-MMH-JBT Document 340 Filed 06/09/21 Page 16 of 16 PageID 1299




             4.   To the extent Defendants properly incorporated any of the above

                  Motions as their own, the same are DENIED.

             DONE AND ORDERED in Jacksonville, Florida this 9th day of June,

     2021.




     lc29
     Copies to:

     Counsel of Record




                                         - 16 -
